
	

113 HR 1116 IH: End the Hijacking of Shareholder Funds Act
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1116
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Grayson
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require the approval of a majority of a public
		  company’s shareholders for any expenditure by that company to influence public
		  opinion on matters not related to the company’s products or
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 End the Hijacking of Shareholder Funds
			 Act.
		2.Shareholder
			 approval for certain expendituresAny expenditure by a public company to
			 influence public opinion on matters not related to the company’s products or
			 services that has not been approved by a majority of the votes cast by
			 shareholders to approve or disapprove such expenditure shall be considered a
			 breach of a fiduciary duty of the officers and directors who authorized such an
			 expenditure. The officers and directors who authorize such an expenditure
			 without first obtaining such approval of shareholders shall be jointly and
			 severally liable in any action brought in any court of competent jurisdiction
			 to any shareholder or class of shareholders for the amount of such
			 expenditure.
		3.DefinitionsAs used in this Act—
			(1)the term
			 public company means any issuer that is required to submit
			 periodical or other reports under section 13 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78m); and
			(2)the term
			 shareholder means any person who owns or holds a share of stock in
			 a public company.
			
